 


110 HR 1174 IH: Healthy Hospitals Act of 2007
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1174 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Tim Murphy of Pennsylvania (for himself, Mrs. Myrick, Mr. Boswell, and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to require public reporting of health care-associated infections data by hospitals and ambulatory surgical centers and to permit the Secretary of Health and Human Services to establish a pilot program to provide incentives to hospitals and ambulatory surgical centers to eliminate the rate of occurrence of such infections. 
 
 
1.Short titleThis Act may be cited as the Healthy Hospitals Act of 2007. 
2.FindingsCongress finds the following: 
(1)Health care costs in the United States are rising. From 2004 through 2005, the medical costs for a four-person household increased by 9.1 percent to $12,214. A significant portion of these increased costs are attributable to health care-associated infections. When a patient contracts such an infection, that cost is passed on to the insurance companies, State and Federal governments, or individuals. 
(2)Health care-associated infections contribute to over $50,000,000,000 in annual medical costs. An acquired infection adds $150,000 to a medical bill per patient. 
(3)The Centers for Disease Control and Prevention reports that there are an estimated 2,000,000 cases of health care-associated infections and an estimated 90,000 deaths related to such infections annually. 
(4)Only six States require hospitals to report their health care-associated infection rates. Only one State makes that information available to the public for each hospital. 
(5)Health care-associated infections include surgical site infections, ventilator associated pneumonia, central line related (IV) blood infections, urinary tract infections, methicillin-resistant Staphylococcus aureus (MRSA) infections, and other types of infections. These infections are transmitted to patients when there is inadequate adherence to clean sanitation and patient safety procedures that would otherwise prevent infectious disease. A study in the American Journal of Medical Quality of almost 12,000 hospitalizations reports that hospital procedures, not the sickness of the patient at the time of admission, tended to be the primary cause of these infections. 
(6)Hospitals and other health care providers have been able to drastically reduce infection rates by strict adherence to clean sanitation techniques, including:  
(A)Handwashing before and after contact with any patient.  
(B)Sterilizing all equipment used with patients. 
(C)Clean up before and after patient procedures. 
(D)Proper use of antibiotics before and after surgery. 
(E)Pre-testing patients on admission to evaluate the presence of an infection (such as MRSA).  
(F)Use of infection control boards at hospitals to monitor and manage procedures. 
(7)The National Surgical Infection Prevention Project found in a study of over 34,000 patients treated nationwide that more than 44 percent of patients did not receive antibiotic doses within the recommended time frame. In addition, the American Journal of Infection Control reports that 70 percent of health care workers do not adhere to handwashing and sterilization procedures. 
(8)Hospitals have successfully reduced infections by improving patient safety. For example, Allegheny General Hospital in Pennsylvania reduced the rate of central line-acquired infections to almost zero within 90 days by educating and training health care staff on infection control resulting in savings in three years of over $2,000,000. A major teaching hospital in St. Louis reported a reduction in central line acquired infection rates through introduction of an educational program for all staff resulting in cost savings of over $1,500,000. Mercy Health Center in Oklahoma has performed 400 surgeries without any infections by utilizing antibiotics and clean procedures. 
(9)Uniform and accurate public reporting of health care-associated infections by hospitals and ambulatory surgical centers will allow health care providers to target their efforts to reduce the occurrence of health care-associated infections, enhance consumer choice of health care providers, reduce health care costs, and save lives. 
3.Requirement for public reporting of health care-associated infections data by hospitals and ambulatory surgical centers 
(a)Required reporting 
(1)HospitalsSubsection (a)(1) of section 1866 of the Social Security Act (42 U.S.C. 1395cc) is amended— 
(A)in subparagraph (U), by striking and at the end; 
(B)in subparagraph (V), by striking the period at the end and inserting , and; and 
(C)by inserting after subparagraph (V) the following new subparagraph: 
 
(W)in the case of a hospital or critical access hospital, to report to the Secretary data in accordance with subsection (k)(1).. 
(2)Ambulatory surgical centersSection 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is amended by inserting after other standards the following: , including the reporting to the Secretary of data in accordance with section 1866(k)(1),. 
(b)Data reporting and public posting of health care-associated infections by hospitals and ambulatory surgical centersSection 1866 of such Act (42 U.S.C. 1395cc) is further amended by adding at the end the following new subsection: 
 
(k)Data reporting and public availability of health care-associated infections by hospitals and ambulatory surgical centers 
(1)Quarterly reporting requirementNot later than 45 days after the end of a calendar quarter (beginning more than one year after the date of the enactment of this subsection), a hospital or ambulatory surgical center shall report to the Secretary the rate of each health care-associated infection selected under paragraph (2) occurring in the hospital or center, respectively, during the calendar quarter and information on relevant risk factors (relating to susceptibility of patients to each such infection) that may affect such rate. 
(2)Selection of health care-associated infectionsFor purposes of this subsection, the Secretary shall select one or more health care-associated infections.  
(3)Public posting of dataThe Secretary shall promptly post, on the official public Internet site of the Department of Health and Human Services, the data reported under paragraph (1). Such data shall be set forth in a manner that promotes the comparison of the relative rate of occurrence of each health care-associated infection selected under paragraph (2), taking into account the relevant risk factors reported under such paragraph, among hospitals and ambulatory surgical centers. 
(4)Annual report to CongressFor each year for which data is reported under paragraph (1) for any calendar quarter in the year, the Secretary shall submit to Congress a report that summarizes each of the following: 
(A)The rates of occurrence of each health care-associated infection selected under paragraph (2) in hospitals and ambulatory surgical centers during such year. 
(B)Factors that contribute to the occurrence of each such infection.  
(C)The measures applied by hospitals and ambulatory surgical centers to reduce each such infection and the effect of such measures during such year. 
(D)The total increases or decreases in health care costs that resulted from increases or decreases in the rates of occurrence of each such infection during such year. 
(E)Recommendations for best practices to eliminate the rates of occurrence of each such infection in hospitals and ambulatory surgical centers. 
(5)Civil money penaltyThe Secretary may impose a civil money penalty of not more than $10,000 for each knowing violation of paragraph (1) by a hospital or ambulatory surgical center. A civil money penalty under this paragraph shall be imposed and collected in the same manner as a civil money penalty under subsection (a) of section 1128A is imposed and collected under that section, except that, notwithstanding subsection (f) of such section, if the Secretary designs and implements a pilot program under section 4(a) of the Healthy Hospitals Act of 2007 (relating to the health care-associated infections pilot program), amounts recovered under this paragraph shall be paid to the Secretary and shall be available to carry out such pilot program. 
(6)Non-preemption of State lawsNothing in this subsection shall be construed as preempting or otherwise affecting any provision of State law relating to the disclosure of additional information on health care-associated infections or patient safety procedures for a hospital or ambulatory surgical center. 
(7)Health care-associated infection definedFor purposes of this subsection, the term health care-associated infection— 
(A)means, as defined by the Centers for Disease Control and Prevention, an infection caused from bacteria or a virus that— 
(i)is a localized or systemic condition that results from an adverse reaction to the presence of an infectious agent or its toxin and that was not present or incubating at the time of admission of a patient to the hospital involved; 
(ii)is present at any time after admission and before discharge of such patient; and 
(iii)could reasonably have been prevented had patient safety measures, plans, and guidelines been adopted and followed; and 
(B)includes surgical site infections, ventilator associated pneumonia, central line related (IV) blood infections, urinary tract infections, methicillin-resistant Staphylococcus aureus (MRSA) infections, clostridium difficile infections, and any additional infections specified by the Secretary. 
(8)Application to critical access hospitalsFor purposes of this subsection, the term hospital shall include a critical access hospital. . 
(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2008 through 2010.  
4.Medicare pilot program to reduce health care-associated infection rates 
(a)In generalThe Secretary of Health and Human Services is authorized to design and implement a pilot program under title XVIII of the Social Security Act to provide financial incentives or grants to hospitals and ambulatory surgical centers, as selected by the Secretary in accordance with subsection (b), that demonstrate to the satisfaction of the Secretary a reduction in the rate of occurrence (or elimination) of health care-associated infections in the applicable hospital or ambulatory surgical center. 
(b)Selection of hospitals and ambulatory surgical centersIn carrying out subsection (a), the Secretary of Health and Human Services shall select hospitals and ambulatory surgical centers— 
(1)that are capable of accurately monitoring and reporting the rate of occurrence of health care-associated infections; and 
(2)the participation of which in such program will likely result in the greatest scientific and health benefit for purposes of reducing the rate of occurrence of such infections. 
(c)LimitationUnder the pilot program under this section the aggregate financial incentives provided under the program for reduction in infections in a period shall not exceed 10 percent of the amount (estimated by the Secretary) by which Federal expenditures under title XVIII of the Social Security Act are reduced in such period as a result of such reduction in infections. 
(d)Health care-associated infection definedFor purposes of this section, the term health care-associated infection has the meaning given such term under section 1866(k)(6) of the Social Security Act, as added by section 3(b). 
(e)Application to critical access hospitalsFor purposes of this section, the term hospital shall include a critical access hospital. 
(f)Authorization of appropriationsTo carry out this section there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2008 through 2010. 
5.Sense of CongressIt is the sense of Congress that health care providers and facilities should take measures to reduce the rate of occurrence of health care-associated infections to zero, with respect to patients to whom such providers and facilities furnish services. 
 
